Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application filed on 12/02/2019. The Preliminary Amendment filed on 03/10/2020 has been entered. Claims 1-13 are currently pending in the application.

Priority
 Applicant's claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) is acknowledged, which is the Provisional Application No. 62/773,925 filed on 11/30/2018.

Drawings
The drawings filed on 12/02/2019 are acknowledged and are acceptable.

Claim Objections	
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4, line 1, “the one or more environmental factors” lacks clear antecedent basis.
Claim 6, line 10, “(b) selecting…” is presumed to recite “(c) selecting…”.
Claim 6, line 12, “(c) allowing…” is presumed to recite “(d) allowing…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (U.S Patent No. 10,186,124 B1) in view of Amis (U.S Publication No. 2014/0118144 A1).

As per claim 1, Mullins discloses a system for maximizing theft deterrence in a retail setting (e.g. col. 8, lines 23-40: discloses a system and method configured to detect, deter, and/or stop theft activities, such as Organized Retail Crime (ORC), as well as to detect, deter, and/or stop other perpetrators at any retail, industrial, or any other commercial site, or any other suitable location) comprising: 
(a) providing at least one monitored source (e.g. fig. 14: one or more cameras 1440 positioned to monitor a merchandise area in a retail store, one or more motion detectors 1455, one or more seismic sensors 1460, etc.) programmed to identify one or more suspicious events related to an action of an individual (e.g. see col. 9, line 14 to col. 10, line 50 & col. 21, line 62 to col. 22, line 58);
(b) evaluating the risk associated with the one or more suspicious events (e.g. see col. 17, lines 5-9 & col. 32, line 38 to col. 37, line 42: “The alarm controller 1430 can process images and/or videos received from the camera(s) 1440 and/or indications of movement or shaking received from the motion detector(s) 1455 and/or seismic sensor(s) 1460 to determine whether a potential theft event is detected.”; also see fig. 18; col. 38, lines 59-67: “At block 1808, the video frames are processed using the theft event detection parameters. For example, the alarm controller 1430 processes the video frames to identify a threshold number or percentage of pixels in a monitored portion that have changed by a threshold amount or percentage. At block 1810, a theft event is detected based on the processing. For example, the theft event may be detected based on detecting breach activity or sweep action(s).”); and
(c) selecting among one or more response types based on (b) (e.g. see col. 17, lines 20-60, col. 25, lines 27-63 & col. 39, lines 1-10: in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can cause the output of an audible message, trigger an alarm, cause a display 1450 to display information or store personnel, call a terminal 1465 and establish a communication link between the camera 1440 and the terminal 1465, cause a camera 1440 to call the terminal 1465 to initiate two-way communications, notify the dispatch system 1415, notify the user device 1402, etc.).
Mullins does not explicitly disclose (d) randomizing the one or more response types.
However, in the same field of safety management, Amis discloses: randomizing the one or more response types (e.g. para. [0058] & [0062]-[0072]: the controller can activate each or any combination of the sensory events [e.g. turn on lights, play a pre-recorded message, open/close doors, etc.] to disturb a perpetrator's thinking process. This combination of seemingly random events serves to confuse and overwhelm a perpetrator, which can deter, delay, and distract the perpetrator in hopes of disrupting or decreasing the intensity of a potential criminal act. These events can also be clearly orchestrated and/or intentionally confusing, such as with mumbling references; also see para. [0112]-[0117]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Mullins the known technique of randomizing the one or more response types, as taught by Amis, in order to simply confuse or overwhelm a perpetrator/observer, which can deter, delay, and/or distract the perpetrator/observer before they act, or disrupt or decrease the intensity of a crime/theft (Amis, para. [0007]).

As per claim 2, claim 1 is incorporated and Mullins in view of Amis discloses: wherein the at least one monitored source is selected from the group consisting of merchandise activity sensors monitoring vibration or product removal, RFID detection, weight detection cameras, infrared sensors, alarmed display devices, light and motion sensors and perimeter sensors (Mullins, e.g. see fig. 14; col. 9, line 14 to col. 10, line 50 & col. 21, line 62 to col. 22, line 58).

As per claim 3, claim 1 is incorporated and Mullins in view of Amis discloses: wherein the at least one monitored source is capable of detecting merchandise removal from fixtures, removal of packaging from merchandise, concealment of merchandise, removal of price or security tags from merchandise, or any other detection of theft related activity (Mullins, e.g. see fig. 14; col. 9, line 14 to col. 10, line 50 & col. 21, line 62 to col. 22, line 58: “Seismic sensor(s) can be used identify a theft event. Seismic sensors can be positioned on locked cabinet(s) and/or on product shelve(s). A seismic sensor can output information when products are removed from a shelf, for example. The level of shaking indicated by the seismic sensor(s) can be used in identifying a theft event…the rate at which products are removed from the shelf (e.g., as indicated by the seismic sensor(s) and/or video analytics) can be used to determine a theft event, such as product removal over a threshold rate and/or number (e.g., five times within 30 seconds, although other rates can be used).”).

As per claim 4, claim 1 is incorporated and Mullins in view of Amis discloses: wherein the one or more environmental factors is selected from the group consisting of store traffic, staffing levels, facial recognition, mobile device recognition, regional activity, event correlation, response compliance, time of day and manual adjustment of settings (Mullins, e.g. col. 12, line 65 to col. 13, line 35: the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals; also see, e.g., col. 36, line 41 to col. 37, line 31: “The alarm controller 1430 can further use data from the motion detector(s) 1455 and/or the seismic sensor(s) 1460 to determine whether or not to notify the alarm trigger system 1435 that a potential theft event is detected…”; “…the number of people present at the monitored location can be used in the determination of whether to trigger the potential crime event.”).
As per claim 5, claim 1 is incorporated and Mullins in view of Amis discloses: wherein the one or more response types may be one selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores and remote notifications (Mullins, e.g. see col. 17, lines 20-60, col. 25, lines 27-63 & col. 39, lines 1-10). 

As per claim 6, Mullins discloses a method of selecting and randomizing at least one response to potential theft events while minimizing impact on store personnel productivity in a retail setting (e.g. col. 8, lines 23-40: discloses a system and method configured to detect, deter, and/or stop theft activities, such as Organized Retail Crime (ORC), as well as to detect, deter, and/or stop other perpetrators at any retail, industrial, or any other commercial site, or any other suitable location), the method comprising: 
(a) providing a security system configured to identify one or more suspicious event triggers from at least one sensor or monitoring system (e.g. see fig. 14; col. 9, line 14 to col. 10, line 50 & col. 21, line 62 to col. 22, line 58: one or more cameras 1440 positioned to monitor a merchandise area in a retail store, one or more motion detectors 1455, one or more seismic sensors 1460, etc.);
(b) considering one or more environmental factors once the one or more suspicious event triggers is identified (e.g. col. 12, line 65 to col. 13, line 35: the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals; col. 36, line 41 to col. 37, line 31: “The alarm controller 1430 can further use data from the motion detector(s) 1455 and/or the seismic sensor(s) 1460 to determine whether or not to notify the alarm trigger system 1435 that a potential theft event is detected. In some cases a motion sensor can be used together with a curtain lens to provide a threshold sensor that can determine when an object (e.g., a person's hand) crosses a threshold. The threshold sensor can be used to confirm breach actions that are identified using the video analytics (e.g., the video analysis performed by the alarm controller 1430). If the video analytics identify a breach action, but the threshold sensor does not detect a breach, an error can be identified…In some cases, the alarm controller 1430 may determine that a person is loitering based on processing the video frame(s). The alarm controller 1430 may further analyze data received from a motion detector 1455 located in or associated with the depicted zone or area to determine the motion detector 1455 detects any motion. If the motion detector 1455 detects motion in the vicinity of the identified loiterer, then the alarm controller 1430 may determine that detection of the loiterer is a false positive and therefore may not relax the user-set parameters. Thus, the motion detector 1455 data and the video frame processing data can be used by the alarm controller 1430 in conjunction to determine whether a potential theft event is detected.”);
(b) selecting a response type from the security system based on the one or more suspicious event triggers after considering the one or more environmental factors; and (c) allowing the security system to execute the response type (e.g. see col. 17, lines 20-60, col. 25, lines 27-63 & col. 39, lines 1-10: in response to detection of a crime event, the system 1400 (e.g., the alarm trigger system 1435) can cause the output of an audible message, trigger an alarm, cause a display 1450 to display information or store personnel, call a terminal 1465 and establish a communication link between the camera 1440 and the terminal 1465, cause a camera 1440 to call the terminal 1465 to initiate two-way communications, notify the dispatch system 1415, notify the user device 1402, etc.).
Mullins does not explicitly disclose wherein the response is randomized, resulting in an inability to determine any relationship between the one or more suspicious event triggers and the response from the security system.
However, in the same field of safety management, Amis discloses: wherein the response is randomized, resulting in an inability to determine any relationship between the one or more suspicious event triggers and the response from the security system (e.g. para. [0058] & [0062]-[0072]: the controller can activate each or any combination of the sensory events [e.g. turn on lights, play a pre-recorded message, open/close doors, etc.] to disturb a perpetrator's thinking process. This combination of seemingly random events serves to confuse and overwhelm a perpetrator, which can deter, delay, and distract the perpetrator in hopes of disrupting or decreasing the intensity of a potential criminal act. These events can also be clearly orchestrated and/or intentionally confusing, such as with mumbling references; also see para. [0112]-[0117]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Mullins the known technique of randomizing the response, resulting in an inability to determine any relationship between the one or more suspicious event triggers and the response from the security system, as taught by Amis, in order to simply confuse or overwhelm a perpetrator/observer, which can deter, delay, and/or distract the perpetrator/observer before they act, or disrupt or decrease the intensity of a crime/theft (Amis, para. [0007]).

As per claim 7, claim 6 is incorporated and Mullins in view of Amis discloses: wherein the at least one sensor or monitoring system is selected from the group consisting of merchandise activity sensors monitoring vibration or product removal, RFID detection, weight detection cameras, infrared sensors, alarmed display devices, light and motion sensors and perimeter sensors (Mullins, e.g. see fig. 14; col. 9, line 14 to col. 10, line 50 & col. 21, line 62 to col. 22, line 58).

As per claim 8, claim 6 is incorporated and Mullins in view of Amis discloses: wherein the one or more environmental factors is selected from the group consisting of store traffic, staffing levels, facial recognition, mobile device recognition, regional activity, event correlation, response compliance, time of day and manual adjustment of settings (Mullins, e.g. col. 12, line 65 to col. 13, line 35: the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals; also see, e.g., col. 36, line 41 to col. 37, line 31: “The alarm controller 1430 can further use data from the motion detector(s) 1455 and/or the seismic sensor(s) 1460 to determine whether or not to notify the alarm trigger system 1435 that a potential theft event is detected…”; “…the number of people present at the monitored location can be used in the determination of whether to trigger the potential crime event.”).

As per claim 9, claim 6 is incorporated and Mullins in view of Amis discloses: wherein the one or more response types may be one selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores and remote notifications (Mullins, e.g. see col. 17, lines 20-60, col. 25, lines 27-63 & col. 39, lines 1-10).

Claims 10-13 are drawn to method claims which correspond to system claims 1, 2, 4, and 5 and method claims 6-9. Therefore, claims 10-13 are rejected for the same reasons as claims 1, 2, and 4-9 above for having similar limitations and being similar in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
For example, Dugan et al. (U.S Publication No. 2007/0109134 A1) discloses a visitor control and tracking system for a venue, wherein the type of security response can be randomized so that individuals who may be monitoring a venue's security system cannot learn and analyze response patterns which can later be employed to exploit weakness in the venue's security system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov